                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

BANK OF THE OZARKS,
                                             Case No.: 1:18-cv-11870-TLL-PTM

       Plaintiff,                            Hon. Thomas L. Ludington
                                             Magistrate Judge Patricia T. Morris

v.

PERFECT HEALTH SKIN
AND BODY CENTER PLLC, and
THEODORE BASH, an individual,

      Defendants.
___________________________________/

 ORDER GRANTING IN PART DEFENDANT’S MOTION FOR RECONSIDERATION

       Before the Court is Defendant Bash’s motion for reconsideration of the Court’s order

denying his motion for summary judgment in part. ECF No. 60. A full factual and procedural

history can be found in that order.

                                                I.

       Pursuant to Eastern District of Michigan Local Rule 7.1(h), a party can file a motion for

reconsideration of a previous order but must do so within fourteen days. A motion for

reconsideration will be granted if the moving party shows: “(1) a palpable defect, (2) the defect

misled the court and the parties, and (3) that correcting the defect will result in a different

disposition of the case.” Michigan Dept. of Treasury v. Michalec, 181 F. Supp. 2d 731, 733-34

(E.D. Mich. 2002) (quoting E.D. Mich. LR 7.1(g)(3)). A “palpable defect” is “obvious, clear,

unmistakable, manifest, or plain.” Id. at 734 (citing Marketing Displays, Inc. v. Traffix Devices,

Inc., 971 F. Supp. 2d 262, 278 (E.D. Mich. 1997). “[T]he Court will not grant motions for

rehearing or reconsideration that merely present the same issues ruled upon by the Court, either
expressly or by reasonable implication.” E.D. Mich. L.R. 7.1(h)(3). See also Bowens v. Terris,

2015 WL 3441531, at *1 (E.D. Mich. May 28, 2015).

                                                II.

         Defendant argues that reconsideration is warranted because the Court ruled on his motion

before he had a chance to file his reply brief. Indeed, the Court ruled on the motion on May 24,

and Defendant’s reply brief was not due until May 28. Defendant will be permitted to file a reply

brief.

                                               III.

         Accordingly, it is ORDERED that Defendant’s motion for reconsideration, ECF No. 61,

is GRANTED in part.

         It is further ORDERED that Defendant’s reply brief is due on May 31, 2019.



                                                            s/Thomas L. Ludington
                                                            THOMAS L. LUDINGTON
                                                            United States District Judge
Dated: May 28, 2019




                                               -2-
